Citation Nr: 1420118	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-08 452	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for purposes of substitution or accrued benefits.

2.  Entitlement to service connection for tinnitus, for purposes of substitution or accrued benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  

The Veteran served on active duty in the United States Army from April 1954 to April 1956.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In July 2012, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veteran died in February 2013; the appellant is his surviving spouse.  The appellant timely requested that she be substituted for the Veteran.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2013)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) ...."  Id.  VA has allowed the appellant's substitution in the Veteran's case that was on appeal.  Therefore, the appellant has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

In addition to the paper claims file, there is an electronic file associated with the claims.  The electronic file does not currently contain evidence pertinent to the claims that is not already included in the paper claims file.

Additional evidence (a July 2012 letter from a private audiologist and a copy of the Veteran's DD Form 214) was submitted directly to the Board after the July 2012 Board videoconference hearing was held; a waiver pursuant to 38 C.F.R. § 20.1304 is of record.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  Therefore, a remand to have the RO initially consider this evidence is unnecessary and the case is ready for appellate review. 


FINDINGS OF FACT

1.  The Veteran served in a field artillery unit while on active duty.

2.  The evidence for and against the hearing loss claim is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss was related to acoustic trauma he experienced in service.

3.  The evidence for and against the tinnitus claim is at least in relative equipoise on the question of whether the Veteran's tinnitus was related to acoustic trauma he experienced in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss, for purposes of substitution and accrued benefits, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus, for purposes of substitution and accrued benefits, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.  

II. The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to his death, the Veteran contended that his bilateral hearing loss was due to noise exposure from explosions and artillery fire related to his duties while on active duty in the Army as a forward observer in a field artillery unit.  He also contended that his tinnitus (described as constant and present since service) was related to his in-service noise exposure.  The appellant avers the same.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

The Veteran's service medical treatment records were not found and are described as fire-related.  The Veteran's DD Form 214 reflects that he served in a field artillery unit while in the Army.  He testified in July 2012 that he was a forward observer for artillery fire.

The evidence of record includes statements from the Veteran to the effect that he experienced tinnitus while in service which continued after service.  There are statements from the Veteran to the effect that he experienced problems with hearing loss in service or shortly thereafter which continued.

The Veteran testified at his July 2012 Board videoconference hearing that he did not have recreational noise exposure after service and that his occupational endeavors after service involved shipping and receiving without much noise exposure.  The appellant provided testimony at that videoconference hearing to the effect that she had noticed that the Veteran (whom she married just prior to his entry into service) had decreased hearing shortly after his separation from service.  

The determination of whether a veteran has a compensable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The evidence of record includes a copy of a private audiological evaluation report dated in March 2010.  The audiogram graph is included in the report but the results were not converted to a numerical audiogram chart.  However, the chart revealed approximate puretone threshold results, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
85
105+
105+
LEFT
30
50
105+
105+
105+

See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding it is permissible for the Board to interpret graphical data, to include audiograms).  Speech audiometry of an unidentified type revealed speech recognition ability of 85 percent in each ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The evidence of record includes a July 2012 letter from a doctor of audiology at the private facility where the Veteran was examined in March 2010.  The audiologist stated that the Veteran had reported bilateral tinnitus and a history of noise exposure from serving in the Army as a forward observer in an artillery unit; she noted he had been exposed to the high noise from shell blasts.  The audiologist also stated that it is known that significant noise exposure leads to hearing loss and tinnitus and that the configuration of the Veteran's hearing loss was consistent with extensive noise exposure in that his hearing loss was mostly high-frequency in nature.  She also noted that the Veteran's post-service occupational noise exposure was not significant as he did not work in noisy environments.  The audiologist opined that the significant noise exposure the Veteran experienced during service had a detrimental effect on his hearing sensitivity.  The audiologist also opined that it was at least as likely as not the Veteran's military noise exposure was the cause of his bilateral hearing loss and of his tinnitus.

The evidence unfavorable to the claims for service connection for hearing loss and tinnitus in this case consists of a December 2011 VA audiology consultation report that indicated the Veteran had long-term hearing loss with intermittent tinnitus and extensive industrial noise exposure with no protection, some military noise exposure and recreational shooting.  However, the reliability of those notations about the Veteran's noise exposure history is in doubt as the Veteran specifically testified that he did not work in any noisy environments after service and that he did not engage in shooting after service.  In addition, there is a private audiology opinion stating that it is at least as likely as not that the Veteran's hearing loss and tinnitus are due to service.  Thus, the Veteran's hearing loss and tinnitus could be etiologically related to service or not.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he suffered from bilateral sensorineural hearing loss and tinnitus prior to his death, and that he served in a field artillery unit while he was on active duty in the Army.  Based on the Veteran's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  See VA Fast Letter No. 10-35 (Sept. 2, 2010).  

In addition, the Veteran was competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Trouble hearing and ringing in the ears are the sort of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  The Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.

Since no other explanation other than acoustic trauma has been specifically advanced to account for the Veteran's tinnitus and hearing deficits, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss and tinnitus.  For these reasons, the Board finds that evidence for and against the claims is at least in relative equipoise on the questions of whether the Veteran's bilateral hearing loss and tinnitus were related to acoustic trauma in service or after service.  

The Board will resolve any doubt in the appellant's favor and finds that the Veteran's bilateral hearing loss and tinnitus were as likely the result of his noise exposure in service as due to some other factor or factors.  Accordingly, service connection is warranted for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted, for purposes of substitution and accrued benefits.

Entitlement to service connection for tinnitus is granted, for purposes of substitution and accrued benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


